Matter of Jacieon M. (India M.) (2022 NY Slip Op 00558)





Matter of Jacieon M. (India M.)


2022 NY Slip Op 00558


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


101 CAF 19-00540

[*1]IN THE MATTER OF JACIEON M. AND NYLANI R. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; INDIA M., RESPONDENT-APPELLANT, AND MARKEEF R., RESPONDENT. (APPEAL NO. 2.)


BETH A. RATCHFORD, CANANDAIGUA, FOR RESPONDENT-APPELLANT. 
JOHN P. BRINGEWATT, COUNTY ATTORNEY, ROCHESTER (AMANDA L. OREN OF COUNSEL), FOR PETITIONER-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Monroe County (Caroline Morrison, A.J.), entered February 13, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the subject children continue to be temporarily removed to the care and custody of petitioner. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Dagan B. [Calla B.] [appeal No. 3], 192 AD3d 1458, 1458-1459 [4th Dept 2021]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court